Citation Nr: 0619300	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include the question of whether new and material evidence 
has been submitted to reopen a claim.


REPRESENTATION

Appellant represented by:	Frederic Chardon Dubos, 
Esquire


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to April 
1981.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision wherein it was 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for a psychiatric 
disorder, but denied service connection on the merits..


FINDINGS OF FACT

1.  The veteran's claim for service connection for a nervous 
condition was denied by the RO in an unappealed rating 
decision dated June 1996.

2.  Evidence submitted since the June 1996 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for a psychiatric disorder.

3.  A chronic nervous condition was not present in service; 
was not objectively manifested for years after service; and 
is not otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1996 final rating decision, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 
20.200 (2005).

2.  A nervous condition was not incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1131, 5107, 
5108, 7103 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.303, 
20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim; 
(2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In a letter sent in May 2004, VA informed the 
veteran of all four elements.

In its May 2004 letter, the RO also advised the veteran about 
the evidence and information necessary to reopen the claim 
for service connection (citing the correct legal standard), 
the evidence and information necessary to establish 
entitlement to the underlying claim, and the reasons for 
previous denial.  Therefore, VA has also fulfilled its 
specific duties to notify with regard to claims to reopen.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
VA is not required to obtain a VA examination in this case 
because the veteran was diagnosed with a psychiatric disorder 
many years after service with nothing in the record to show a 
continuity of symptomatology after service.  Where the 
objective medical evidence does not show a causal connection 
between the veteran's current diagnosis and his period of 
military service, no VA examination is required.  Therefore, 
VA has fulfilled its duty to assist the veteran.

VA satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.



II.  Claim to Reopen

In June 1996, the RO denied the veteran's claim for service 
connection for a nervous condition because there was no 
evidence of a current disability as well as no evidence of a 
nexus between a current diagnosis and active service.  This 
decision is final because the veteran did not, within one 
year, file a notice of disagreement with this decision.  
38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108.

The veteran filed to reopen his claim for service connection 
for a nervous condition in April 2004.  The RO reopened the 
claim for service connection and subsequently denied service 
connection in a rating decision dated July 2004.  The veteran 
appealed this rating decision.  The Board must first consider 
the threshold question of whether new and material evidence 
has, indeed, been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of that last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the June 1996 rating decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran submitted private medical records indicating that 
he was diagnosed with depression in May 2004.  The RO 
obtained the veteran's VA treatment records which indicate 
that he was diagnosed as having schizoaffective disorder in 
September 2004.  Because these records were not of record 
prior to the June 1996 rating decision and they each diagnose 
the veteran as having a current disability, they bear upon 
the claim for service connection, are neither cumulative nor 
redundant, and raise the possibility of substantiating the 
claim.  As a result, these records are new and material 
evidence.  Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.

III.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  To 
establish service connection, there must be: 1) a medical 
diagnosis of a current disability; 2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and 3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's VA treatment records show that he was diagnosed 
as having schizoaffective disorder in July 2004 and as having 
depression in May 2004.  The first notation of a psychiatric 
condition in the claims folder is a VA treatment record from 
April 1994, 13 years after discharge, at which time the 
veteran sought treatment for depression, marital problems and 
suicidal thoughts.  None of the veteran's treatment records 
indicate any association of his current psychiatric condition 
with his active military service.  

The veteran's service medical records show no complaints or 
treatments concerning any psychiatric condition.  At the 
veteran's 1981 separation examination he was noted to be 
normal psychiatrically despite the fact that he checked the 
box indicating periods of depression, excessive worry or 
nervous troubles in the medical history section. 

There has been no evidence submitted indicating that the 
veteran had a psychiatric condition until many years after 
discharge.  Additionally, there is no medical opinion in the 
claims file relating the veteran's current psychiatric 
condition to his military service.  Without any medical 
evidence of a nexus between the veteran's active military 
service and the veteran's current disability, service 
connection must be denied.

The Board has considered the veteran's statements submitted 
in support of his argument that his current psychiatric 
condition is related to active service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active service or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


